 


114 HRES 441 IH: Amending the Rules of the House of Representatives to require Members to post on their official public websites information on official travel taken by the Member for which reimbursement was provided by a private source.
U.S. House of Representatives
2015-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 441 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2015 
Mr. Peters submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require Members to post on their official public websites information on official travel taken by the Member for which reimbursement was provided by a private source. 
 
 
Whereas the public deserves access to information on travel taken by Members of the House of Representatives when reimbursement for the travel is provided by an outside source; Whereas accessible information on public websites will promote transparency between Congress and the public; and 
Whereas improving the public's ability to easily gather this information allows the public to better hold Members of Congress accountable: Now, therefore, be it  1.Requiring Members to post information on reimbursed official travel on Member websites (a)RequirementClause 5(b) of rule XXV of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(6)At the time the Clerk of the House makes information described in paragraph (5) with respect to travel available for public inspection on the website of the Office of the Clerk, the Clerk shall notify the Member, Delegate, or Resident Commissioner who took the travel (or, in the case of travel taken by an employee, the Member, Delegate, or Resident Commissioner under whose direct supervision the employee works), who shall then post on the official public website of the Member, Delegate, or Resident Commissioner a brief description of the travel, including the names of the individuals who took the travel, the entity that paid for the travel, and the dates, places, and costs of the travel, together with a hyperlink to the information with respect to the travel that the Clerk made available for public inspection on the website of the Office of the Clerk.. (b)Regulations; Effective Date (1)RegulationsNot later than 60 days after the date on which the House of Representatives agrees to this resolution, the Committee on House Administration of the House of Representatives shall issue regulations to carry out the amendment made by subsection (a). 
(2)Effective dateThe amendment made by subsection (a) shall apply with respect to any travel taken on or after the date on which the Committee on House Administration issues the regulations required under paragraph (1).  